UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-KSB X ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended September 30, 2000 TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission File Number 000-23174 THE QUIZNO'S CORPORATION (Exact name of small business issuer as specified in its charter) Colorado 84-1169286 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1415 Larimer Street Denver, Colorado (Address of Principal Executive Offices) (Zip Code) (720) 359-3300 (Issuer's telephone number including area code) SECURITIES REGISTERED PURSUANT TO SECTION 12(b) OF THE ACT: None SECURITIES REGISTERED PURSUANT TO SECTION 12(g) OF THE ACT: Common Stock, $.001 par value Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. [ ] State registrant's revenue for its most recent fiscal year: $41,924,232 The aggregate market value of the registrant's common stock held by non-affiliates of the registrant as of December 18, 2000 was approximately $5,963,198 (for purposes of the foregoing calculation only, each of the registrant's officers and directors is deemed to be an affiliate). There were 2,346,766 shares of registrant's common stock outstanding as of December 18, 2000. Documents incorporated by reference: None Transitional Small Business Disclosure Format (Check one): Yes [ ] No [X] TABLE OF CONTENTS PART I ITEM 1. DESCRIPTION OF BUSINESS ITEM 2. DESCRIPTION OF PROPERTY ITEM 3. LEGAL PROCEEDINGS. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS ITEM 6. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION ITEM 7. FINANCIAL STATEMENTS ITEM 8. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE PART III ITEM 9. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS; COMPLIANCE WITH SECTION 16(A) OF THE EXCHANGE ACT ITEM 10. EXECUTIVE COMPENSATION ITEM 11. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT ITEM 12. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS ITEM 13. EXHIBITS AND REPORTS ON FORM 8-K PART I ITEM 1. DESCRIPTION OF BUSINESS General The Quizno´s Corporation was incorporated in Colorado in 1991. Our headquarters is located at 1415 Larimer Street, Denver, CO 80202. Our telephone number is (720) 359-3300. We incorporated in Colorado in January 1991 as D&R, Inc. We changed our name to The Quizno's Franchise Corporation in April 1991 and to The Quizno's Corporation in June 1995. We do business as The Quizno's Corporation and Quizno's. Our principal business address and that of our subsidiaries named below is 1415 Larimer Street, Denver, Colorado 80202. In January 1991, we purchased certain assets of Quizno's America, Inc., which had operated, owned, and franchised Quizno's restaurants (directly and through predecessors and affiliates) under the QUIZNO'S name since 1981. We or our affiliates operate, and offer franchises to individuals or entities (Franchisees) to operate, restaurants with carry-out facilities which sell submarine and other sandwiches, salads, other food products and beverages, and related services (Restaurants). As of November 30, 2000, there were 1026 Restaurants in operation in the United States and internationally, and agreements were in place for the opening of an additional 695 franchised restaurants in the United States. During the last three years, we have grown to become the third largest submarine sandwich chain in the United States. Additionally, we offer franchises for area director marketing businesses in which the area director ("Area Director") acts as our sales representative within a defined geographic area to solicit and identify prospective franchisees, to assist us in locating and securing sites for Restaurants within a territory, and to provide additional support before, during, and after the Restaurant opens. We also offer master franchise rights for international markets, in which the master franchisee has the right to function as a franchisor to offer and sell Restaurant franchises and area director marketing agreements using our trademarks and service marks in a defined geographic area, usually a country. We have master franchise agreements in place for Canada, the United Kingdom, Japan, Australia, Switzerland, Netherlands, Luxembourg, Belgium, Iceland, Mexico, Venezuela, Peru, Dominican Republic and other
